977 F.2d 499
Raymond A. SCHMOLL, Plaintiff-Appellee,v.ACANDS, INC., a Pennsylvania Corporation, et al., Defendants,andRaytech Corporation, Defendant-Appellant.Raymond A. SCHMOLL, Plaintiff-Appellee,v.ACANDS, INC., a Pennsylvania Corporation, et al., Defendants,andRaytech Corporation, Defendant-Appellant.
Nos. 89-35101, 89-35168.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Sept. 15, 1992.Decided Oct. 26, 1992.

William N. Reed, H. Mitchell Cowan, J. Randall Patterson, Watkins Ludlam & Stennis, Jackson, Miss., for defendant-appellant.
Henry Kantor, Jeffrey S. Mutnick, Pozzi, Wilson, Atchison, O'Leary & Conboy, Portland, Or., for plaintiff-appellee.
Appeal from the United States District Court for the District of Oregon;  Owen M. Panner, Chief Judge.
Before:  BEEZER, NOONAN, and TROTT, Circuit Judges.

ORDER

1
Under Oregon law, creditors have priority over shareholders in all of the future earnings of an insolvent corporation.   We have reviewed the record in No. 89-35168 and we affirm the district court's judgment on the grounds stated in its opinion.  Schmoll v. ACandS, Inc., 703 F. Supp. 868 (D.Or.1988).


2
We dismiss Raytech's appeal of an interlocutory order in No. 89-35101.